DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are: 1) Badaroglu et al (US 2013/0002272) which discloses a method for testing TSVs using a scan chain connected to a test access port; and 2) Goel (US 20120242367), which also discloses A method for testing TSVs using a flip flop arrangement and having a test access port.
However, regarding claim 1, prior art does not disclose or suggest: “(c) test circuits, each
test circuit is associated with a through silicon via and each test circuit including: a sensed voltage input coupled to the first end of the associated through silicon via; a reference voltage input; a comparator having a first input coupled to the sensed voltage input, a second input coupled to the reference voltage input, and having a comparator output; a scan cell having a cell scan input coupled to the port scan output, a cell scan output coupled to the port scan input, a comparator input coupled to the comparator output; and at least some of the plural test circuits are connected in series by connecting the cell scan output of one test circuit to the cell scan input of another test circuit” in combination with all the limitations of claim 1.
	Claims 2-8 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 9, prior art does not disclose or suggest: “(c) a first test circuit including: a first sensed voltage input coupled to the first end of a first through silicon via; a first reference 
Claims 10-16 are dependent on claim 9 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saen et al., US 20110309359 discloses testing through silicon vias using a test pattern comparison method.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868